Case 2:19-cv-13432-DML-APP ECF No. 10 filed 05/26/20             PageID.39     Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

RACHEL KIRK,

               Plaintiff,                              Case Number 19-13432
v.                                                     Honorable David M. Lawson

BOLLINGER MOTORS, LLC and
ROBERT BOLLINGER,

               Defendants.
                                         /

                                  ORDER OF DISMISSAL

       Pursuant to the stipulation of the parties, it is ORDERED that the case is DISMISSED

WITH PREJUDICE and without costs to any party.

                                                       s/David M. Lawson
                                                       DAVID M. LAWSON
                                                       United States District Judge

Dated: May 26, 2020

Stipulated to by:

s/Maia Johnson Braun
Attorney for the Plaintiff
Gold Star Law
2701 Troy Center Dr, Suite 400
Troy, MI 48084

s/Howard W. Burdett, Jr.
Attorney for the Defendants
Howard & Howard
450 West Fourth Street
Royal Oak, MI 48067
